t c memo united_states tax_court thomas f hale petitioner v commissioner of internal revenue respondent docket no filed date thomas f hale pro_se r craig schneider for respondent memorandum opinion halpern judge by notice_of_deficiency the notice respondent has determined deficiencies in and accuracy-related_penalties with respect to petitioner’s federal_income_tax as follows deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number year the issues for decision are whether for those years petitioner underreported his gross_income overstated his deductions and is liable for the accuracy-related_penalties unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar petitioner bears the burden_of_proof see rule a background some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioner resided in idaho at the time he filed the petition and the amended petition in this case 1petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply because petitioner has not produced any evidence that he has satisfied the preconditions for its application during the years in issue petitioner was a european history professor at idaho state university from which he received wages was an attorney operating a legal clinic for low-income clients from whom he received fees and he owned three rental properties for which he received rents during he received interest_income petitioner filed federal_income_tax returns for the years in issue reporting tax_liabilities of dollar_figure zero and zero for those years respectively respondent examined those returns and determined a deficiency in tax for each year principally on the grounds that petitioner had underreported his taxable_income by omitting items of business and rental income and by claiming deductions for business and rental expenses that he could not substantiate respondent also determined a sec_6662 accuracy-related_penalty for each year asserting that petitioner had underpayments attributable to substantial understatements of income_tax and had shown neither reasonable_cause for the underpayments nor that he acted in good_faith petitioner assigned error to respondent’s disallowance of the claimed deductions arguing that he had offered canceled checks receipts and invoices in support of those deductions although petitioner failed in the petition or the amended petition without distinction petition to assign error to respondent’s adjustments increasing his gross_income he claimed at trial that he accurately reported all of his income and we shall treat that issue as if raised in the petition see rule b the sec_6662 penalty is also before us at trial petitioner introduced into evidence approximately pages of uncategorized photocopies of receipts canceled checks invoices and similar documents he also offered copies of federal and state tax returns that he had submitted to respondent during respondent’s examination he made no attempt to tie that evidence to respondent’s adjustments underlying the deficiencies in question at the conclusion of the trial we set a schedule for briefing and provided petitioner with detailed instructions as to the form and content of briefs directing him to rule e which addresses that subject in particular we cautioned him to set forth in response to each adjustment made by respondent the facts in evidence that he believed supported his claim that respondent erred in making that adjustment petitioner failed to file any brief discussion i deficiencies in tax we can dispose summarily of petitioner’s assignment of error to respondent’s determinations of deficiencies in tax we have no question of substantive tax law before us we have only factual questions of whether petitioner failed to report all of his items of gross_income and can substantiate his deductions as stated petitioner bears the burden_of_proof which he must carry by a preponderance_of_the_evidence see merkel v 2this case involves unreported income and barring stipulation to the contrary the venue for appeal is the court_of_appeals for the ninth circuit see sec_7482 we are therefore bound by a line of cases of the court_of_appeals for the ninth circuit beginning with 596_f2d_358 9th cir revg 67_tc_672 to which we defer in accordance with the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir e g rodriguez v commissioner tcmemo_2009_92 the general_rule established by that line of cases is that for the commissioner to prevail in a case involving unreported income there must be some evidentiary foundation linking the taxpayer with the alleged income-producing activity see weimerskirch v commissioner supra pincite although weimerskirch dealt specifically with illegal unreported income it is now well established that the court_of_appeals for the ninth circuit applies the weimerskirch rule in all cases of unreported income where the taxpayer challenges the commissioner’s determination on the merits e g 680_f2d_1268 9th cir stating in a case involving unreported income from an income-generating auto repair business owned by the taxpayer we note however that the commissioner’s assertion of deficiencies are presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income 596_f2d_358 9th cir 92_tc_661 the ninth circuit requires that respondent come forward with substantive evidence establishing a ‘minimal evidentiary foundation’ in all cases involving the receipt of unreported income to preserve the statutory notice’s presumption of correctness at trial petitioner testified that for each year in issue he received wages from idaho state university fees for his legal representation of low-income clients and rents from his rental properties he reported some interest_income on his federal_income_tax return receipts of the types enumerated are items of gross_income see sec_61 and the omission of receipts of those types forms the basis for respondent’s adjustments increasing petitioner’s gross_income respondent has therefore met his burden of showing sources for his adjustments increasing petitioner’s gross_income and the burden_of_proof is on petitioner commissioner 109_tc_463 affd 192_f3d_844 9th cir a tax_return is not evidence of the truth of the facts stated in it taylor v commissioner tcmemo_2009_235 citing 103_tc_428 in support of his claim that his only income was what he reported on his return and he has adequately substantiated all of his deductions petitioner offers us what amounts in effect to a shoebox full of papers petitioner has ignored our specific instructions that he link his evidence to respondent’s adjustments we need not and shall not undertake the task of sorting through the voluminous evidence petitioner has provided in an attempt to see what is and what is not adequate substantiation of the items on petitioner’s returns petitioner has failed to carry his burden of proving that respondent erred in determining the deficiencies in issue see patterson v commissioner tcmemo_1979_362 in determining that the taxpayer failed to carry his burden of proving trade_or_business items we stated petitioner has chosen to rely on what may be termed the ‘shoebox method’ of attaching photocopies of numerous cash register tapes and of similar bits of paper to his returns 3petitioner offered approximately uncategorized and unorganized pages of evidence consisting of meal and travel receipts invoices listing rental expenses a 15-page spreadsheet with entries of advertising purchases pages of respondent’s handwritten notes as to already allowed expenses and a deed_of_gift without making any effort on the returns or on brief and only a slight effort in oral testimony to link any item to a deductible trade_or_business expense transaction ii accuracy-related_penalty sec_6662 imposes a penalty equal to percent of the portion of any underpayment which is attributable to among other things a substantial_understatement_of_income_tax sec_6662 and b an understatement of income_tax is deemed substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 for those purposes the amount of an understatement is reduced to the extent it is attributable to a position for which there is substantial_authority or which the taxpayer adequately disclosed on his return and for which there is a reasonable basis sec_6662 in addition the sec_6662 penalty does not apply to the extent the taxpayer can show that there was reasonable_cause for the underpayment and that he acted in good_faith with respect thereto sec_6664 giving effect to respondent’s adjustments in the notice petitioner’s underpayments are dollar_figure dollar_figure and dollar_figure for and respectively the taxes required to be 4taking into account an understatement of prepayment_credits of dollar_figure for shown on petitioner’s returns were dollar_figure dollar_figure and dollar_figure for those years respectively since petitioner’s understatements exceed percent of the tax required to be shown on the returns-- dollar_figure in dollar_figure in and dollar_figure in 2005--those understatements are substantial within the meaning of sec_6662 respondent bears the burden of production with respect to the sec_6662 penalty see sec_7491 we have previously stated that the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer good v commissioner tcmemo_2008_245 respondent has satisfied his burden of production nevertheless the accuracy-related_penalty specified by sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer has acted with reasonable_cause and good_faith sec_6664 the taxpayer bears the burden of proving his entitlement to sec_6664 relief 116_tc_438 petitioner did not at trial specifically address the sec_6662 penalty and our examination of the evidence before us fails to demonstrate that petitioner acted with reasonable_cause and good_faith petitioner has failed to carry his burden of showing his entitlement to any relief from the penalty and we shall sustain it iii conclusion for the foregoing reasons decision will be entered for respondent
